—In a child support proceeding pursuant to article 4 of the Family Court Act, the mother appeals, as limited by her brief, from so much of an order of the Family Court, Orange County (Klein, *604J.), entered May 30, 2001, as sustained her objections to an order of the same court (Braxton, H.E.), entered January 4, 2001, which, after a hearing, inter alia, granted the father’s application for a downward modification of his child support obligation, only to the extent of vacating the order entered January 4, 2001, and directing that the father’s child support obligation be increased from the reduced sum of $700 per month to the sum of $827 per month, and the father cross-appeals from the same order.
Ordered that the cross appeal is dismissed as abandoned (see 22 NYCRR 670.8 [c], [e]); and it is further,
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Family Court correctly calculated the award of child support by applying the applicable statutory percentage to the first $80,000 of the combined parental income (see Family Ct Act § 413 [1] [b] [3] [i]; [c] [1], [2]). Further, the Family Court providently exercised its discretion in declining to calculate the child support obligation based on the combined parental income in excess of $80,000, since the Family Court determined that the basic child support obligation derived by application of the statutory formula would not be unjust or inappropriate (see Family Ct Act § 413 [1] [fl, [g]; Matter of Cassano v Cassano, 85 NY2d 649). Smith, J.P., O’Brien, H. Miller and Cozier, JJ., concur.